DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Amendments
	Amendments to the claims filed on 08 September 2022 are herein acknowledged.  Claims 1-20 remain pending and are hereinafter examined on the merits. 

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claims 8 and 17 include one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Regarding Claim 8, “at least one imaging unit” is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because “unit” is a generic place holder that is coupled with the functional language where the claim recites “produces imaging information.” Furthermore, the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. Thus the claim limitation meets all the requirements of the three-prong test as stated above.
According to the Specification of the instant Application, the corresponding structure for the “imaging unit” may “comprise an ICE catheter, a mapping catheter, a magnetic-, impedance- or dielectric-based sensing or imaging catheter, optical coherence tomography ("OCT"), photo-acoustics-based imaging catheter, intravascular imaging system, optical fiber-based imaging system, or other suitable imaging modality. In some embodiments, the imaging catheter is an intra-cardiac echocardiography imaging device” (see Spec., [0075]).
Regarding Claim 17, “imaging unit” is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because “unit” is a generic place holder that is coupled with the functional language where the claim recites “to ascertain a desired configuration … .” Furthermore, the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. Thus the claim limitation meets all the requirements of the three-prong test as stated above.
According to the Specification of the instant Application, the corresponding structure for the “imaging unit” may “comprise an ICE catheter, a mapping catheter, a magnetic-, impedance- or dielectric-based sensing or imaging catheter, optical coherence tomography ("OCT"), photo-acoustics-based imaging catheter, intravascular imaging system, optical fiber-based imaging system, or other suitable imaging modality. In some embodiments, the imaging catheter is an intra-cardiac echocardiography imaging device” (see Spec., [0075]).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 17, it is unclear what the Applicant deems as “a main axis” of the at least one catheter. According to the Specification, a main axis can be an axis such as A1 in Fig. 2 or A5 in Fig. 2 or A5 in Fig. 3A (see Spec. [0083] and [0094] and Figs. 2 and 3A). However, it is unclear whether a main axis refers to a longitudinal axis/line that extends along the center of a circular catheter/tube or other values. For the purpose of advancing the prosecution, Examiner will assume that “a main axis” may refer to any longitudinal axis that can be defined within the elongated catheter/tube as defined in the system.
All the dependent claims that are dependent upon aforementioned rejected claims are also rejected as they inherit the deficiencies of their parent claims stated above.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 17-18 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wilson (US 20210393334 A1).
Regarding Claim 17, Wilson discloses a method for deploying a device (Abstract, “Endovascular valve formation systems with imaging capabilities and associated devices and methods”; see also Figs. 1-11 for further details), comprising:
providing an integrated imaging and device deployment platform comprising at least one catheter; at least one imaging unit connected to the at least one catheter; and at least one delivery unit connected to the at least one catheter ([0028], “a catheter shaft 12 (also referred to as an “elongated shaft” or “catheter”)”; Fig. 7, see device #741 and the outer member 710 and other related parts; [0047]; Fig. 8, see parts 841 and the covering sheath and connections; Fig. 9; Fig. 6, see 41 and 42 and the related parts that are located through an external catheter; [0024], wherein “features of the embodiments shown can be combined with one another”; see also Figs. 2-4; [0029], “The device 10 can further include a means for imaging tissue on the distal end portion 13”), the at least one imaging unit having a steerable distal end portion that is selectively moveable between a first position in which the imaging unit is generally aligned with the axis of the at least one delivery unit and a second position in which the imaging unit extends radially outward at an angle relative to the axis of the at least one delivery unit (Figs. 8-9; [0048], “These expandable arms 820 are configured such that when the inner member 805 is pulled in a proximal direction, one or more of the expandable arms 820 expand, extend, and/or flex outwardly from a first, low-profile state to a second, expanded state to create a three-dimensional (3D) shape with a larger cross-sectional dimension (e.g., diameter) than in the first state.”; [0052] The affixed transducers 701, 801, 901 described with respect to FIGS. 7-9 may be one or more of multiple transducers carried by the valve creation device 10 (FIG. 1). For example, the valve creation device 10 may also include one or more additional transducers affixed to other components in the valve creation assembly 101 (e.g., positioned within and/or beneath the trough section 103 of the distal end portion 13, as shown in FIGS. 2-4).), 
navigating the platform to a desired location; utilizing an imaging unit to ascertain a desired configuration and/or location of the platform (Abstract, “an imaging device configured to image the vessel wall and components of the valve formation device during a valve formation procedure”; [0024], “devices and methods for tissue manipulation and the creation of autologous tissue valves within the vessel wall of a subject (e.g., a human patient) while imaging the vessel and/or vessel wall before, during, and/or after valve creation.”; [0029], “Images collected from the imaging means at the distal end portion 13 are displayed on a display 22 (e.g., a screen or monitor) of the console 20, and serve to guide a valve creation or other intravascular procedure”; [0042] wherein various steps of the procedure is monitored by the imaging units; [0052], “The affixed transducers 701, 801, 901 described with respect to FIGS. 7-9 may be one or more of multiple transducers carried by the valve creation device 10 (FIG. 1). For example, the valve creation device 10 may also include one or more additional transducers affixed to other components in the valve creation assembly 101 (e.g., positioned within and/or beneath the trough section 103 of the distal end portion 13, as shown in FIGS. 2-4”); 
adjusting the at least one imaging unit relative to a delivery unit in each of three degrees of movement, wherein the three degrees of movement comprise rotating about a main axis of the at least one catheter, tilting and angling the at least one imaging unit ([0052], “The affixed transducers 701, 801, 901 described with respect to FIGS. 7-9 may be one or more of multiple transducers carried by the valve creation device 10 (FIG. 1). For example, the valve creation device 10 may also include one or more additional transducers affixed to other components in the valve creation assembly 101 (e.g., positioned within and/or beneath the trough section 103 of the distal end portion 13, as shown in FIGS. 2-4”; [0032], “The wires 205 connecting the transducer 301 to the connector cable 15 can travel along or through the transducer shaft 310. An actuator 17 (FIG. 1) of the handle assembly 11 can control the movement and position of the transducer 301 with respect to the distal end portion 13 by translating the transducer shaft 310 forwards or backwards (proximally and distally) … the transducer 301 can additionally, or alternatively, be rotated about an axis parallel with the catheter shaft”; Fig. 9 wherein transducers are adjusted radially); and 
deploying a device from the delivery unit ([0042] wherein various steps of the procedure is monitored by the imaging units, Abstract, “a valve formation device configured to access a vessel wall”).
Regarding Claim 18, Wilson further discloses providing a pre-acquired imaging model or rendering the pre-acquired imaging model on a user interface ([0024], “devices and methods for tissue manipulation and the creation of autologous tissue valves within the vessel wall of a subject (e.g., a human patient) while imaging the vessel and/or vessel wall before, during, and/or after valve creation”; [0029], “Images collected from the imaging means at the distal end portion 13 are displayed on a display 22 (e.g., a screen or monitor) of the console 20, and serve to guide a valve creation or other intravascular procedure.”).
Regarding Claim 20, Wilson further discloses adjusting a configuration of the platform by moving the at least one imaging unit axially and/or radially relative to the at least one delivery unit ([0052], “The affixed transducers 701, 801, 901 described with respect to FIGS. 7-9 may be one or more of multiple transducers carried by the valve creation device 10 (FIG. 1). For example, the valve creation device 10 may also include one or more additional transducers affixed to other components in the valve creation assembly 101 (e.g., positioned within and/or beneath the trough section 103 of the distal end portion 13, as shown in FIGS. 2-4)”; [0032], “the transducer 301 is movable within and/or along the distal end portion 13 of the shaft 12, such as along a length of the end effector assembly 101. As shown in FIG. 3, the transducer 301 can be connected to a movable component 310”; [0048], “These expandable arms 820 are configured such that when the inner member 805 is pulled in a proximal direction, one or more of the expandable arms 820 expand”; So, transducers such as the ones in Fig. 9 can be moved both radially and axially).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 8-16 are rejected under 35 U.S.C. 103 as obvious over Wilson (US 20210393334 A1) in view of Basude (US 2019/0142589 A1).
Regarding Claim 1, Wilson discloses an integrated imaging and device deployment platform (Abstract, “Endovascular valve formation systems with imaging capabilities and associated devices and methods”; see also Figs. 1-11 for further details) comprising: 
at least one catheter ([0028], “a catheter shaft 12 (also referred to as an “elongated shaft” or “catheter”)”; see #12 in Figs. 1-3); 
at least one delivery unit connected to the at least one catheter, the at least one delivery unit having a longitudinal axis and being configured to deploy a device, … (Fig. 7, see device #741 and the outer member 710 and other related parts; [0047]; Fig. 8, see parts 841 and the covering sheath and connections; Fig. 9; Fig. 6, see 41 and 42 and the related parts that are located within an external catheter; [0024], wherein “features of the embodiments shown can be combined with one another”; see also similar deployment parts in Figs. 2-6); and 
at least one imaging unit connected to the at least one catheter ([0029], “The device 10 can further include a means for imaging tissue on the distal end portion 13”), the at least one imaging unit having a steerable distal end portion that is selectively moveable between a first position in which the imaging unit is generally aligned with the axis of the at least one delivery unit and a second position in which the imaging unit extends radially outward at an angle relative to the axis of the at least one delivery unit (Figs. 8-9; [0048], “These expandable arms 820 are configured such that when the inner member 805 is pulled in a proximal direction, one or more of the expandable arms 820 expand, extend, and/or flex outwardly from a first, low-profile state to a second, expanded state to create a three-dimensional (3D) shape with a larger cross-sectional dimension (e.g., diameter) than in the first state.”; [0052] The affixed transducers 701, 801, 901 described with respect to FIGS. 7-9 may be one or more of multiple transducers carried by the valve creation device 10 (FIG. 1). For example, the valve creation device 10 may also include one or more additional transducers affixed to other components in the valve creation assembly 101 (e.g., positioned within and/or beneath the trough section 103 of the distal end portion 13, as shown in FIGS. 2-4).).
While Wilson discloses a delivery unit with a catheter other than the main delivery catheter wherein the catheter of the at least one delivery unit extends coaxially with the at least one catheter (Fig. 7, see device #741 and the outer member 710 and other related parts; [0047]; Fig. 8, see parts 841 and the covering sheath and connections; Fig. 9; Fig. 6, see 41 and 42 and the related parts that are located through an external catheter; see also Fig. 2-4, wherein the deployment part is located inside the outer sheath; [0024], wherein “features of the embodiments shown can be combined with one another”), Wilson does not explicitly disclose wherein the at least one delivery unit comprises a tether that is detachably coupled to a portion of the device.
In a similar field of endeavor, Basude discloses a fixation device delivery system with ultrasonic imaging sensors ([0070], “the fixation device delivery system, there is a provision for a standalone or a dedicated probe built into the delivery system that incorporates an active ultrasonic probe; wherein the probe is retractable, translatable, rotatable, steerable, and has at least one or more features”; Figs. 2; see for instance, Fig. 20). Basude further teaches wherein the at least one delivery unit comprises a tether that is detachably coupled to a portion of the device. ([0058], “The delivery catheter may additionally include a tether comprised of a suture or wire or flexible rod that is detachably coupled to a portion of the fixation device for purposes of retrieval of the device following detachment from the delivery catheter. The tether may be a separate flexible filament extending from the delivery catheter to the fixation device, but alternatively may be a line coupled to either the unlocking mechanism or the inner arm and used also for actuating those components. In either case, the tether will be detachable from the fixation device so that it may be detached once the device has been deployed successfully”; see also [0093], [0096]-[0097], [0228]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the distal end of the delivery system or the delivery catheter, as taught by Wilson, to be a delivery system with a catheter and a tether that is detachably coupled to a medical device, like taught by Basuda, in order to enable the system to be capable of deploying an interventional medical device and detach the device if it is property located in a targeted region and further retrieve the device if needed. Such a modification merely involves combining prior art elements according to known techniques to yield predictable results (MPEP 2143).
Regarding Claim 2, Wilson further discloses wherein the at least one imaging unit comprises at least one embedded sensor ([0027], “the visualization means is discussed primarily herein as an ultrasound imaging transducer”; for instance: [0029], “As described in further detail below, the imaging means can include one or more imaging components (e.g., transducers) to provide intravascular imaging via ultrasound”; Fig. 8, 801, and Fig. 9, 901; [0030], “the transducer 201 may provide a fully circumferential (i.e., 360°) view of the vessel and include one or more fully rotational transducer chips or a plurality of chips arrayed around a central core.”; [0076] wherein markers at various locations can be combined with the imaging system to determine relative positions).
Regarding Claim 3, Wilson further discloses wherein the at least one imaging unit is a mapping catheter ([0076] wherein markers at various locations can be combined with the imaging system to determine relative positions; [0030], “the transducer 201 may provide a fully circumferential (i.e., 360°) view of the vessel”; ).
Regarding Claim 4, Wilson further discloses wherein the mapping catheter is an intra-cardiac echocardiography imaging device ([0024], “For example, the present technology may be used to create autologous valves at other target sites (e.g., in arteries or cardiac structures)”).
Regarding Claim 5, Wilson as modified under Claim 1 does not disclose wherein the device that is detachably connected to a tether in a delivery catheter is a therapeutic device suitable for a medical procedure including surgery or a minimally invasive procedure.
Basuda teaches wherein the detachable device of the delivery unit can be a therapeutic device suitable for a medical procedure including surgery or a minimally invasive procedure.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of the delivery unit, as taught by Wilson and modified by Basuda under Claim 1, to be a therapeutic device suitable for a medical procedure including surgery or a minimally invasive procedure such as a fixation device, like taught by Basuda, in order to enable the delivery unit to deploy therapeutic devices such as a fixation devices adapted for fixation of tissue at a treatment site, that can be used for interventional medical procedures such as issues that occur in the mitral valve through minimally invasive procedures (see Basuda, [0002]-[0005], [0032]). 
Regarding Claim 6, Wilson as modified under Claims 1 and 5 does not explicitly disclose wherein the therapeutic device as disclosed under Claim 5, is a mitral valve or tricuspid valve fixation or similar valve repair device.
Basuda teaches wherein the therapeutic device as disclosed under Claim 5, is a mitral valve or tricuspid valve fixation or similar valve repair device ([0002], “devices for the repair of mitral and tricuspid heart valves”; [0032], “In a particularly preferred embodiment, the devices, systems and methods of the invention are adapted for repair of cardiac valves, and particularly the mitral valve, as a therapy for regurgitation.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the therapeutic device of the delivery unit, as taught by Wilson and modified by Basuda under Claim 5, to be a mitral valve or tricuspid valve fixation or similar valve repair device, like taught by Basuda, to provide a minimally invasive procedure for fixation of tissue at a treatment site. (see Basuda, [0002]-[0005], [0032]). 
Regarding Claim 8, Wilson further discloses wherein the at least one imaging unit produces imaging information configured to be combined with imaging information produced by at least one second imaging modality ([0056], “the signals from the different transducers can be combined via imaging processing software in the console to display one or more composite images recreated from the separate signals to provide broader views of the anatomy and/or the valve creation device”; [0040], “The console 20 (FIG. 1) can be configured to show images from the multiple transducers 401, either simultaneously in two or more windows or serially at different stages in the procedure.”; [0051], Fig. 9 wherein images are obtained from multiple transducer to cover; [0052], “The affixed transducers 701, 801, 901 described with respect to FIGS. 7-9 may be one or more of multiple transducers carried by the valve creation device 10 (FIG. 1). For example, the valve creation device 10 may also include one or more additional transducers affixed to other components in the valve creation assembly 101 (e.g., positioned within and/or beneath the trough section 103 of the distal end portion 13, as shown in FIGS. 2-4).”; [0030], “the transducer 201 may provide a fully circumferential (i.e., 360°) view of the vessel and include one or more fully rotational transducer chips or a plurality of chips arrayed around a central core.”).
Regarding Claim 9, Wilson further discloses wherein the at least one second imaging modality includes a pre-acquired computed tomography image, a three-dimensional (3D) rendering obtained from a mapping catheter, or a combination thereof ([0056], “Additionally, or alternately, one or more of the integrated transducers described above can be used in conjunction with a separate IVUS catheter situated in a lumen of valve creation device”; [0005], “Examples of existing IVUS technology include … The Philips IVUS system uses phased array technology, in which multiple transducers are arranged around a central core and the signals are integrated to create the 360° view of the vessel wall.”).
Regarding Claim 10, Wilson further discloses wherein the at least one imaging unit is axially movable relative to the at least one delivery unit ([0052], “The affixed transducers 701, 801, 901 described with respect to FIGS. 7-9 may be one or more of multiple transducers carried by the valve creation device 10 (FIG. 1). For example, the valve creation device 10 may also include one or more additional transducers affixed to other components in the valve creation assembly 101 (e.g., positioned within and/or beneath the trough section 103 of the distal end portion 13, as shown in FIGS. 2-4)”; [0032], “the transducer 301 is movable within and/or along the distal end portion 13 of the shaft 12, such as along a length of the end effector assembly 101. As shown in FIG. 3, the transducer 301 can be connected to a movable component 310”; [0048], “These expandable arms 820 are configured such that when the inner member 805 is pulled in a proximal direction, one or more of the expandable arms 820 expand”; So, transducers such as the ones in Fig. 9 can be moved both radially and axially).
Regarding Claim 11, Wilson further discloses wherein the at least one imaging unit is radially movable relative to the at least one delivery unit ([0052], “The affixed transducers 701, 801, 901 described with respect to FIGS. 7-9 may be one or more of multiple transducers carried by the valve creation device 10 (FIG. 1). For example, the valve creation device 10 may also include one or more additional transducers affixed to other components in the valve creation assembly 101 (e.g., positioned within and/or beneath the trough section 103 of the distal end portion 13, as shown in FIGS. 2-4)”; [0048], “These expandable arms 820 are configured such that when the inner member 805 is pulled in a proximal direction, one or more of the expandable arms 820 expand”; So, transducers such as the ones in Fig. 9 can be moved both radially and axially).
Regarding Claim 12, Wilson further discloses at least one pull wire connected to the at least one catheter that is connected to the at least one imaging unit and configured to move the at least one imaging unit axially as the at least one pull wire is pulled proximally ([0052], “The affixed transducers 701, 801, 901 described with respect to FIGS. 7-9 may be one or more of multiple transducers carried by the valve creation device 10 (FIG. 1). For example, the valve creation device 10 may also include one or more additional transducers affixed to other components in the valve creation assembly 101 (e.g., positioned within and/or beneath the trough section 103 of the distal end portion 13, as shown in FIGS. 2-4)”; [0048], “These expandable arms 820 are configured such that when the inner member 805 is pulled in a proximal direction, one or more of the expandable arms 820 expand”; So, transducers such as the ones in Fig. 9 can be moved both radially and axially; [0032], “the transducer 301 is movable within and/or along the distal end portion 13 of the shaft 12, such as along a length of the end effector assembly 101. As shown in FIG. 3, the transducer 301 can be connected to a movable component 310”).
Regarding Claim 13, Wilson further discloses wherein information from the at least one imaging unit is provided to and displayed on a user interface (Fig. 1, Display 22; [0029], “Images collected from the imaging means at the distal end portion 13 are displayed on a display 22 (e.g., a screen or monitor) of the console 20”).
Regarding Claim 14, Wilson further discloses wherein the at least one catheter includes a first catheter, the at least one delivery unit comprises a second catheter that extends distal to and generally continuously with the first catheter (Fig. 7, see device #741 and the outer member 710 and other related parts; [0047]; Fig. 8, see parts 841 and the covering sheath and connections; Fig. 9; Fig. 6, see 41 and 42 and the related parts that are located through an external catheter; see also Fig. 2-4, wherein the deployment part is located inside the outer sheath; [0024], wherein “features of the embodiments shown can be combined with one another”).
Regarding Claim 15, Wilson further discloses wherein the at least one imaging unit is supported at a distal end of a catheter among the at least one catheter that extends distally and generally continues with the delivery unit (see the distal end of the catheters regarding the imaging transducers and their configurations in Figs. 2-4 and 7-9; see also the rejection under Claim 1 regarding the imaging unit).
Regarding Claim 16, Wilson further discloses a connecting portion connecting the at least one imaging unit and the at least one delivery unit to the at least one catheter (see Figs. 2-4 and 7-9 wherein the transducers are positioned on the main external catheter or its lumens or troughs, or on the deployment unit that is positioned within the main external catheter).

Claim 7 is rejected under 35 U.S.C. 103 as obvious over Wilson (US 20210393334 A1), in view of Basude (US 2019/0142589 A1), and further in view of Chamorro (US 2022/0265280 A1).
Regarding Claim 7, Wilson as modified under Claims 1 and 5 does not explicitly disclose wherein the therapeutic device as disclosed under Claim 5, is a can be a left atrial appendage (LAA) occluder.
Chamorro teaches wherein a therapeutic device that ca ne deployed by a delivery system can be a left atrial appendage (LAA) occlude ([0081], “FIG. 54B is a perspective view of a hub of the LAA occlusion device of FIG. 53 showing a tether passing therethrough”; [0436], “[0436] As shown in FIG. 38, prior to deployment of the device 3000, the system 420 can be deployed from the delivery catheter 3220 into a distal region of the LAA”; [0437], “In FIG. 39, the device 3000 is still attached to the delivery catheter via the tether 3240. After deployment of the device 3000, proper placement of the device 3000 and effective closure can be confirmed. Then, the tether 3240 can be disconnected from the device 3000, and the delivery catheter 3220 and tether 3240 can be removed.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the therapeutic device of the delivery unit, as taught by Wilson and modified by Basuda under Claim 5, to be an LAA occluder, like taught by Chamorro, to provide a minimally invasive procedure for treating the issues in the LAA.

Claim 19 is rejected under 35 U.S.C. 103 as obvious over Wilson (US 20210393334 A1) in view of Paulo (Nelson Jorge TEIXEIRA DOS SANTOS PAULO, et al., US 2018/0055347 A1).
Regarding Claim 19, Wilson further discloses providing … imaging information from the at least one imaging unit on a user interface ([0024], “devices and methods for tissue manipulation and the creation of autologous tissue valves within the vessel wall of a subject (e.g., a human patient) while imaging the vessel and/or vessel wall before, during, and/or after valve creation”; [0029], “Images collected from the imaging means at the distal end portion 13 are displayed on a display 22 (e.g., a screen or monitor) of the console 20, and serve to guide a valve creation or other intravascular procedure.”).
However, Wilson is silent as to wherein real-time images can be used in an interventional medical procedure.
In a similar field of endeavor, Paulo discloses wherein real-time images can be used in an interventional medical procedure ([0009], “This device allows a real-time three dimension echography image of the vessels, heart chambers and valves for diagnose and intervention throughout a working channel for catheter based devices and specially designed surgical instruments”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the imaging system, as taught by Wilson, to perform real-time imaging, like taught by Paulo, to help a clinician navigate an interventional medical device through lumens of the body in real-time.

Response to Arguments
	Applicant’s arguments have been fully considered but are moot in light of new grounds of rejection necessitated by amendments.
	With regard to the claim interpretations under 35 U.S.C. 112(f), the claim interpretations are revised in view of the amendments to the claims. In particular, Claim 1 will not be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the amended claim defines a structure for the “at least one delivery unit.”
	With regard to the first Office action, objections are withdrawn in view of the amendments.
	With regard to the first Office action, rejections under 35 U.S.C. 112(b) are revised in view of the amendments and Applicant’s arguments.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mehdi Poursoltani whose telephone number is (571)272-7963. The examiner can normally be reached Monday - Friday 10 am to 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.P./Examiner, Art Unit 3793                                  

/CHRISTOPHER L COOK/Primary Examiner, Art Unit 3793